UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-6733



In re: AARON MCKINNEY, SR.,

                                                         Petitioner.



        On Petition for Writ of Mandamus.    (CA-98-557-1)


Submitted:   June 27, 2000                  Decided:   July 12, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aaron McKinney, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron McKinney, Sr., filed a petition for a writ of mandamus

alleging undue delay in the district court in resolving an issue we

remanded to the district court.      The district court has since

answered the question.   See McKinney v. Attorney Gen. of N.C., No.

CA-98-557-1 (M.D.N.C. June 5, 2000). Accordingly, we deny the man-

damus petition as moot. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the   decisional

process.




                                                   PETITION DENIED




                                 2